United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
U.S. POSTAL SERVICE, NORTH BAY
PROCESSING & DISTRIBUTION CENTER,
Petaluma, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-853
Issued: November 15, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 17, 2011 appellant filed a timely appeal from a September 22, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
occupational disease in the performance of duty.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 15, 2010 appellant, then a 56-year-old clerk, filed an occupational disease claim
alleging that he sustained plantar fasciitis as a result of routine standing on a cement floor,
bending, lifting, twisting and turning. He stopped work on March 26, 2010 and did not return.
In an April 16, 2010 attending physician’s report, Dr. Charles Metzger, a Board-certified
internist, related that appellant experienced bilateral plantar foot pain. He diagnosed plantar
fasciitis as well as contusions and checked “yes” in response to a form question asking whether
the condition was caused or aggravated by employment activity. Dr. Metzger explained that
appellant’s symptoms worsened whenever he stood at work and released him to modified duty
from April 12 to May 10, 2010.2
OWCP informed appellant in a May 6, 2010 letter that additional evidence was needed to
establish his claim. It gave him 30 days to submit a physician’s medical report explaining how
employment factors contributed to a bilateral foot condition. Appellant furnished May 15 and
18, 2010 treatment notes from Drs. Metzger and Rukiye Yoltar, another Board-certified internist,
excusing him from work for the period May 12 to 20, 2010.
In a June 2, 2010 letter, the employing establishment controverted the claim, pointing out
that appellant used a rest bar while manually casing mail.
By decision dated June 10, 2010, OWCP denied appellant’s claim, finding the evidence
insufficient to establish that he was exposed to the alleged employment factors.
Appellant requested a review of the written record on June 26, 2010. He detailed in a
June 28, 2010 statement that he continuously worked on a concrete surface for over 20 years and
standing, walking, bending, lifting and twisting placed accumulated stress on his heels, ankles
and arches.
By decision dated September 22, 2010, an OWCP hearing representative modified the
June 10, 2010 decision to accept that appellant’s federal duties entailed standing on a cement
floor, bending, lifting, twisting and turning. The claim was denied as the medical evidence did
not establish that the employment factors caused the foot condition.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period, that an injury was sustained in the performance of duty as alleged and that any
disabilities and/or specific conditions for which compensation is claimed are causally related to

2

Dr. Metzger indicated in the report that he attached his clinical findings. However, the evidence of record does
not contain these documents.

2

the employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.4
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established.5 To establish fact of injury in an
occupational disease claim, an employee must submit: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.6
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is evidence which includes a physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.7
ANALYSIS
The evidence supports that appellant’s job duties involved standing on a cement floor,
bending, lifting, twisting and turning. The Board finds, nevertheless, that the medical evidence
did not sufficiently explain how the accepted employment factors caused a foot condition.
In an April 16, 2010 attending physician’s report, Dr. Metzger marked a checkbox “yes”
to indicate that appellant’s plantar fasciitis and contusions resulted from his federal employment.
However, he failed to provide medical rationale explaining how standing on a cement floor,
pathophysiologically caused the condition.8 Neither Dr. Metzger’s observation that appellant
was symptomatic on duty9 nor his affirmative checkbox response10 was sufficient to establish
3

Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

See S.P., 59 ECAB 184, 188 (2007).

6

See R.R., Docket No. 08-2010 (issued April 3, 2009); Roy L. Humphrey, 57 ECAB 238, 241 (2005).

7

I.J., 59 ECAB 408 (2008); Woodhams, supra note 4.

8

Joan R. Donovan, 54 ECAB 615, 621 (2003); Ern Reynolds, 45 ECAB 690, 696 (1994). The Board notes that
Dr. Metzger did not identify bending, lifting, twisting and turning as contributing factors. See John W. Montoya, 54
ECAB 306, 309 (2003) (a physician’s opinion must discuss whether the employment incident described by the
claimant caused or contributed to diagnosed medical condition).
9

See T.M., Docket No. 08-975 (issued February 6, 2009); D.I., 59 ECAB 158 (2007) (fact that a condition
manifests itself during a period of employment does not raise an inference of causal relationship).
10

Alberta S. Williamson, 47 ECAB 569 (1996).

3

causal relationship. Moreover, he did not furnish any objective evidence to support his
diagnosis.11 Finally, Drs. Metzger and Yoltar’s notes dated May 15 and 18, 2010 were of limited
probative value as they did not offer any opinion regarding causation.12 In the absence of
rationalized medical opinion evidence, appellant failed to meet his burden.
Appellant asserts on appeal that his plantar fasciitis was “clearly a result of 25 years plus
of standing on cement floors at work.” As noted, causal relationship is a medical issue and the
medical evidence did not sufficiently explain the reasons why his employment duties caused or
contributed to a diagnosed injury.
The Board points out that appellant submitted new evidence on appeal. The Board lacks
jurisdiction to review evidence for the first time on appeal.13 However, appellant may submit
new evidence or argument as part of a formal written request for reconsideration to OWCP
within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605
through 10.607.
CONCLUSION
The Board finds that appellant did not establish that he sustained an occupational disease
in the performance of duty.

11

William E. Lewis, Docket No. 96-182 (issued November 24, 1997).

12

J.F., Docket No. 09-1061 (issued November 17, 2009).

13

20 C.F.R. § 501.2(c).

4

ORDER
IT IS HEREBY ORDERED THAT the September 22, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 15, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

